Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 16 and 20 are objected to because of the following informalities: “…a base station…” is recited in claim 16 (bridging lines 2-3) . Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 – 13, 16, 17, and 20 - 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 20170243494 A1 to Taveira (“Taveira”).




Regarding claim 12, Taveira’s teaching, wherein the processing circuitry is further configured to: report, based on measurement configuration information from the base station, the information directly related to the current height periodically, non-periodically or based on event triggering (when a periodic ping or ‘heart beat’ is detected; ¶¶0044, 0067).

Regarding claim 13, Taveira’s teaching, wherein the processing circuitry is further configured to: generate, based on the one or more height thresholds and the current height, a request regarding a flying mode (silent mode - ¶¶0038) and a hovering mode as the information indirectly related to the current height (¶¶0050).

Regarding claim 16, Taveira’s teaching, wherein the processing circuitry is further configured to: turn on or turn off a flying mode (¶0038) in response to an instruction from a base station (as illustrated in figs. 2B-2C at lest)).

Regarding claim 17, Taveira’s teaching, wherein the processing circuitry is further configured to: turn on or turn off a flying mode (¶0038) of the user equipment (UAV 100) based on the one or more height thresholds (altitude/geographic area restriction) and the current height (see figs. 3A-3B at least).

Regarding claim 20, Taveira’s teaching, wherein the one or more height thresholds are pre-configured, from [the] base station (250) or from other user equipment (see figs. 2A – 3E).

Regarding claim 21, Taveira’s teaching, wherein the user equipment is an Unmanned Aerial Vehicle (100; see figs. 2A – 3B).

unit (130) configured to perform (via 131 through link 132) a communication related operation (as illustrated in fig. 1D at least).

Regarding claim 23, Taveira teaches a method in a wireless communication system (Fig. 2B supports wireless communication), the method comprising: configuring operation of a user equipment (UAV 100) based on one or more height (altitude) thresholds (vertical radius altitudes) for the user equipment and a current height of the user equipment directly or indirectly (information regarding position or geographic restricted areas – user equipment 235 is configured to operate with one or more access levels to enter those areas with the height [altitude] restriction; note at least ¶¶0008, 0035, 0037-0038, 0051 at least; see figs. 2A – 3E).  

Regarding claim 24, Taveira teaches a method in a wireless communication system (fig. 2B supports wireless communication), the method comprising: generating information directly or indirectly related to a current height (altitude) of a user equipment (UAV 100), the information being to be sent to a base station (250) for the base station to configure 

Allowable Subject Matter
Claims 14, 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1, 4, 5, and 7 are allowed.
(In the context of unmanned aerial vehicle (UAV) – user equipment - wireless communication based on long term evolution (LTE), the prior art of record fail to teach, in combination with other limitations, instruct the user equipment to turn on a flying mode or apply a related operation in the flying mode to the user equipment, if [a] current height is higher than a smallest height threshold of one or more height thresholds - in response to a request made by the user equipment in a case that the current height is lower than or equal to the smallest height threshold of the one or more height thresholds.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3668